internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc psi b1-cor-127411-00 date date number release date legend x d1 this letter responds to correspondence dated date submitted on behalf of x requesting permission to revoke x’s subchapter_s_election effective d1 in general an s_corporation_election may be terminated by revocation only if shareholders holding more than one-half of the shares of stock of the corporation on the day on which the revocation is made consent to the revocation to revoke an election the corporation must file a statement with the service_center where the election was properly filed sec_1_1362-2 and sec_1_1362-6 of the income_tax regulations provide guidance on terminating a subchapter_s_election by revocation if you would like to seek additional guidance in the form of a private_letter_ruling request you should examine revproc_2000_1 appendix b copy enclosed of which sets forth a sample letter_ruling request there is a user_fee associated with obtaining a private_letter_ruling the user_fee schedule and the situations where a reduced user_fee may be applicable are set forth in revproc_2000_1 if you have any additional questions please contact our office at cor-127411-00 sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_2000_1 cc
